318 F.2d 321
Alfred A. JEKEL, Appellant,v.FIREMAN'S FUND INSURANCE COMPANY, Appellee.
No. 20387.
United States Court of Appeals Fifth Circuit.
June 12, 1963.

Tom H. Davis, Austin, Tex., William VanDercreek, Dallas, Tex., Byrd, Davis & Eisenberg, Austin, Tex., for appellant.
James R. Meyers, Gay & Meyers, Austin, Tex., for appellee.
Before RIVES, CAMERON and HAYS*, Circuit Judges.
PER CURIAM.


1
We think that Hardware Mutual Casualty Company v. McIntyre, 5th Cir., 1962, 304 F.2d 5661 is decisive to the effect that the district court lacked jurisdiction. The judgment is therefore reversed and the case remanded with directions to dismiss the action because the jurisdictional amount is not in controversy.


2
Reversed with directions.



Notes:


*
 Of the Second Circuit, sitting by designation


1
 See also Horton v. Liberty Mutual Insurance Co., 1961, 367 U.S. 348, 81 S. Ct. 1570, 6 L. Ed. 2d 890; Hart v. United States Fidelity & Guaranty Co., 5th Cir., 1962, 304 F.2d 572; Standard Accident Insurance Co. v. Aguirre, 5th Cir., 1962, 304 F.2d 879